Case 3:19-bk-31431-SHB          Doc 120 Filed 09/03/19 Entered 09/03/19 11:28:14        Desc
                                 Main Document    Page 1 of 4




              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE
                             KNOXVILLE DIVISION


 IN RE:

 KEVIN L. TRENT,                                  Case No. 3:19-bk-31431-SHB
                                                  Chapter 7
               Debtor.


                  STEWART & WHEELER, P.C.’S MOTION TO QUASH
                        HOMETRUST BANK’S SUBPOENA


                                    NOTICE OF HEARING

 Notice is hereby given that:

 A hearing will be held on Stewart & Wheeler, P.C.’s Motion to Quash Subpoena on
 October 3, 2019 at 9:00 a.m., before the Honorable Suzanne H. Bauknight in courtroom 1C
 at the Howard H. Baker, Jr. Courthouse, 800 Market Street, Knoxville, Tennessee 37902.

 Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. If you do not have an
 attorney, you may wish to consult one.

 If you do not want the court to grant the relief requested, you or your attorney must
 attend this hearing. If you do not attend the hearing, the court may decide that you do not
 oppose Movant’s Motion to Quash or Modify HomeTrust Bank’s Subpoena to Stewart &
 Wheeler, P.C., and may enter an order granting that relief.



        Stewart & Wheeler, P.C. (“S&W”), pursuant to Bankruptcy Rule of Procedure 9016 and

 Federal Rule of Civil Procedure 45(d), respectfully requests the Court to quash the subpoena

 purportedly served on S&W by creditor HomeTrust Bank (“HomeTrust”) for production of

 documents, information, or objects related to Debtor and several additional individuals and

 entities identified as “Related Parties” in the subpoena, including Gary Wyatt, Trent-Wyatt

                                              1
Case 3:19-bk-31431-SHB         Doc 120 Filed 09/03/19 Entered 09/03/19 11:28:14               Desc
                                Main Document    Page 2 of 4




 Excavating, LLC, Trent Excavating, LLC, Trent Properties, LLC, Terri D. Wyatt aka “Terrie” D.

 Wyatt individually, Julianna R. Trent, individually, Trent Earthworks, LLC and G.W. Wyatt

 Contracting, LLC. As grounds for this Motion to Quash, S&W states the following:

                                 RELEVANT BACKGROUND

        S&W hereby incorporates by reference the statements contained in the “Introduction”

 section of the Motion to Quash or Modify HomeTrust Bank’s Subpoena to Stewart & Wheeler,

 P.C. filed by Roger Trent, Trent Properties, and Trent Earthworks, LLC (collective “Roger Trent

 and Trent Entities”) on August 27, 2019. [Doc. 115 at pp. 2-3]. S&W was purportedly served by

 HomeTrust with the subpoena at issue by certified mail on August 9, 2019. [Doc. 86]. The time

 for compliance specified in the subpoena is September 6, 2019 at 10:00 a.m. [Id.].

                                    LAW AND ARGUMENT

        1.      S&W has not been properly served with the subpoena.

        Bankruptcy Rule 9016 makes Federal Rule of Procedure 45 applicable to certain

 bankruptcy proceedings. The subpoena at issue purports to be served pursuant to Fed. R. Civ. P.

 45. [Doc. 86]. Notably, the proof of service on the subpoena states that the subpoena was served

 “[b]y U.S. Mail, Certified Mail, Return Receipt Requested” at S&W’s P.O. Box. Although the

 Sixth Circuit has not specifically addressed this issue, a majority of courts have adopted the

 position that “delivering” a subpoena requires personal service. See, e.g., OceanFirst Bank v.

 Hartford Fire Ins. Co., 794 F. Supp. 2d 752, 753 (E.D. Mich. 2011) (“The Sixth Circuit has not

 addressed whether Rule 45 requires personal service; however, the Fifth, Ninth, and D.C.

 Circuits have held that personal service is required.”) citing Robertson v. Dennis (In re Dennis),

 330 F.3D 696, 705 (5th Cir. 2003); Chima v. United States Dep’t of Defense, 23 Fed. App’x.


                                                 2
Case 3:19-bk-31431-SHB         Doc 120 Filed 09/03/19 Entered 09/03/19 11:28:14                Desc
                                Main Document    Page 3 of 4




 721, 724 (9th Cir. 2001); FTC v. Copmagnie De Saint-Gobain-Pon-A-Mousson, 636 F.2d 1300,

 1312-13 (D.C. Cir. 1980).

        “A majority of lower courts also have held that Rule 45 requires personal service.”

 OceanFirst Bank, 794 F. Supp. 2d at 753. “The longstanding interpretation of Rule 45 has been

 that personal service of subpoenas is required.” 9A Charles A. Wright & Arthur R. Miller,

 Federal Practice and Procedure § 2454, at 397 (3d ed. 2008). The United States District Court for

 the Eastern District of Tennessee has also recently cited this majority position with approval. See

 Adkisson v. Jacobs Eng’g Grp., Inc., No. 3:13-CV-505-TAV-HBG, 2018 U.S. Dist. LEXIS

 176711, at *13-14 (E.D. Tenn. Oct. 15, 2018). Because HomeTrust failed to personally serve

 S&W with the subpoena, the subpoena should be quashed and S&W should be relieved from any

 obligation to respond to the subpoena.

        2.      S&W joins in the arguments raised in the Motion to Quash filed by Roger
                Trent and the Trent Entities.

        S&W hereby joins in and incorporates by references the arguments asserted in the

 Motion to Quash or Modify HomeTrust Bank’s Subpoena to Stewart & Wheeler, P.C. filed by

 Roger Trent and the Trent Entities on August 27, 2019. [Doc. 115]. S&W respectfully requests

 the Court to enter an order quashing the subpoena and relieving S&W from any obligation to

 respond to the subpoena. A proposed order is filed contemporaneously herewith.

        Respectfully submitted this 30th day of August 2019.


                                                      s/M. Edward Owens, Jr., Esq.
                                                      M. Edward Owens, Jr., Esq. (BPR #007159)
                                                      eowens@lewisthomason.com




                                                 3
Case 3:19-bk-31431-SHB            Doc 120 Filed 09/03/19 Entered 09/03/19 11:28:14                Desc
                                   Main Document    Page 4 of 4




 LEWIS, THOMASON, KING, KRIEG & WALDROP, P.C.
 One Centre Square, Fifth Floor
 620 Market Street
 P.O. Box 2425
 Knoxville, TN 37901
 (865) 546-4646
 Attorneys for Subpoena Recipient Stewart & Wheeler, P.C.

                                    CERTIFICATE OF SERVICE

         I hereby certify that on this the 30th day of August, 2019, a copy of the foregoing Stewart
 & Wheeler, P.C.’s Motion to Quash HomeTrust Bank’s Subpoena was filed electronically.
 Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
 indicated on the electronic filing receipt. The foregoing pleading was also served upon the
 parties listed below by placing the same in the U.S. Mail, postage prepaid, or by e-mail as
 indicated. All other parties will be served by regular U.S. mail. Parties may access this filing
 through the Court’s electronic filing system.

    Hand        U.S. Trustee’s Office                   Hand      Mark A. Pinkston, Esq.
    Mail        800 Market Street, Suite 114            Mail      James David Nave, Esq.
    Fax         Knoxville, TN 37919                     Fax       Van Winkle, Buck, Wall, Starnes and
    Fed X                                               Fed X     Davis, P.A.
    EFS                                                 EFS       11 North Market Street
    E-mail                                              E-mail    P.O. Box 7376
                                                                  Asheville, NC 28802
                                                                  mpinkston@vwlawfirm.com
                                                                  dnave@vwlawfirm.com
                                                                  Attorneys for HomeTrust Bank
    Hand        Dean B. Farmer, Esq.                    Hand      Ryan Jarrard, Esq.
    Mail        James F. Parker, Esq.                   Mail      Quist, Fitzpatrick & Jarrard, PLLC
    Fax         Hodges, Doughty & Carson, PLLC          Fax       800 S. Gay Street
    Fed X       617 W. Main Street                      Fed X     2121 First Tennessee Plaza
    EFS         Knoxville, TN 37902                     EFS       Knoxville, TN 37929
    E-mail      dfarmer@hdclaw.com                      E-mail    rej@qcflaw.com
                jparker@hdclaw.com                                Attorney for Kevin L. Trent
                Attorneys for Roger Trent, Trent
                Properties and Trent Earthworks,
                LLC


                                                       s/M. Edward Owens, Jr., Esq.
                                                       M. Edward Owens, Jr., Esq. (BPR #007159)
 9048558 / 19


                                                   4
